                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

3M COMPANY,

                   Plaintiff,
                                                          Case No.: 6:20-cv-00760
v.

KING LAW CENTER, CHARTERED,

            Defendant.
___________________________________/

                JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

         The Plaintiff, 3M COMPANY (“3M”), and the Defendant, KING LAW CENTER,

CHARTERED (“King Law Center”), by and through their undersigned attorneys and

pursuant to Rule 41(a)(1)(A)(ii), Federal Rules of Civil Procedure, submit this joint

stipulation for the dismissal of this case with prejudice. The parties have fully and amicably

resolved this matter by a Settlement Agreement without the payment of money. King Law

Center has fully cooperated with 3M to address all of its concerns that led to the filing of this

lawsuit. Nothing contained in the Settlement Agreement constitutes an admission of

wrongdoing, negligence, or fault by any Party to the Agreement. King Law Center, at all

relevant times, believed it was acting in good faith to attempt to procure Personal Protective

Equipment for potential health care and government clients in response to the global

pandemic. Each party shall bear their own costs and attorneys’ fees in connection with this

case.




/165368/1#41030512 v2
         DATED this 15th day May, 2020.

/s/ Joseph M. Wasserkrug                        /s/ John M. Brennan
JOSEPH M. WASSERKRUG                            JOHN M. BRENNAN
Florida Bar No. 112274                          Florida Bar No: 0297951
McDermott Will & Emery, LLP                     GrayRobinson, P.A.
333 SE 2nd Avenue, Suite 4500                   301 E. Pine Street, Suite 1400
Miami, Florida 33131-4336                       Post Office Box 3068
(305) 347-6501 Telephone                        Orlando, FL 32801
(305) 938-0793 Facsimile                        (407) 843-8880 Telephone
jwasserkrug@mwe.com                             (407) 244-5690 Facsimile
MICHAEL W. WEAVER                               jay.brennan@gray-robinson.com
McDermott Will & Emery, LLP                     jessica.rolon@gray-robinson.com
44 W. Lake Street, Suite 4000                   Attorneys for the Defendant,
Chicago, Illinois 60606-0029                    KING LAW CENTER, CHARTERED
(312) 984-5820 Telephone
(312) Facsimile
mweaver@mwe.com
Attorneys for the Plaintiff, 3M COMPANY

                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on May 15, 2020, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to counsel or parties authorized to receive electronic filings in this

case and the foregoing document was served via email upon John M. Brennan, Esq.,

jay.brennan@gray-robinson.com and Jessica.rolon@gray-robinson.com, Gray Robinson 301

East Pine Street, Suite 1400, Orlando, Florida 32801, Attorneys for Defendant, King Law Center,

Chartered.




                                                      /s/ Joseph M. Wasserkrug
                                                      Joseph M. Wasserkrug (FBN 112274)




                                                2
/165368/1#41030512 v2
